Citation Nr: 0503340	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation higher than 50 
percent disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for bursitis of the 
right shoulder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection and a 
30 percent rating for PTSD.  During the pendency of this 
appeal, in December 2003, a 50 percent rating was granted, 
effective from the date service connection was awarded.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the PTSD 
rating issue on appeal as set forth on the title page.

After this case was certified to the Board in February 2004, 
the veteran submitted new evidence in the form of an 
emergency room treatment record dated in May 2004, a note 
from his treatment provider requesting that he do no heavy 
lifting or prolonged twisting of his arm or shoulder, and the 
report of magnetic resonance imaging (MRI) conducted in July 
2004.  The appellant has specifically waived his right to 
have the RO consider this evidence in the first instance.  69 
Fed. Reg. 53807 (Sept. 3, 2004) (to be codified at 38 U.S.C. 
§ 20.1304(c)).

(Consideration of the appellant's claim for an increased 
rating for bursitis of the right shoulder is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity, 
flashbacks, occasional nightmares, and episodic panic 
attacks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran was afforded a VA psychological examination in 
August 2002 to assess his claimed PTSD.  The examiner noted 
that the veteran appeared to be a highly reliable historian 
who did not magnify his symptoms.  He enjoys a strong family 
relationship, and is an active State Commander for the VFW.  
He is employed by a city road department.  He reports he has 
lost work time to both his PTSD and bursitis disabilities.  
The veteran reports he has some flashbacks, nightmares, and 
intrusive thoughts.  He also reported an increased startle 
response and an aversion to crowds, though he often speaks to 
community groups on behalf of the VFW.  

Objectively, the examiner noted the veteran was neat in 
appearance with good hygiene.  The veteran was alert and 
fully oriented, with no delusions.  His thought was found to 
be logical, coherent, and goal oriented.  He admitted to 
suicidal and homicidal ideations, but stated that he did not 
want to hurt himself or others.  The veteran's memory was 
grossly intact, and his insight and judgment were assessed as 
good.  

The veteran was diagnosed with PTSD utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was PTSD.  Axis II and Axis 
III are not relevant here.   In Axis IV (psychosocial and 
environmental problems) the examiner noted problems related 
to psychosocial stressors.  The Axis V (global assessment of 
functioning (GAF)) score was 55.  The examiner found the 
veteran competent for VA purposes.

Treatment notes from a December 2003 counseling session 
reiterate the strong support he gets from his family.  The 
veteran reported that friends told him at a high school 
reunion that when he came home from Vietnam he had a "look 
that he could kill," but that that look was gone now, and he 
was much calmer.  He reported no suicidal or homicidal 
ideations.  

At a May 2004 hearing before the undersigned Veterans Law 
Judge, the veteran's spouse testified that the veteran 
experiences nightmares approximately once or twice per month.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 70 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

The veteran exhibits some occupational and social impairment, 
but not with deficiencies in most areas, as a 70 percent 
rating requires.  The August 2002 examination revealed that 
the veteran suffers occasional nightmares, flashbacks, and 
intrusive thoughts resulting from his PTSD.  He also reported 
an increased startle response and an aversion to crowds.  He 
is employed by a city road department, where his PTSD 
reportedly interferes with his job performance to some 
degree.  The veteran admitted to suicidal and homicidal 
ideations, but stated that he did not want to hurt himself or 
others.  The examiner noted the veteran was neat in 
appearance with good hygiene.  The veteran was alert and 
fully oriented, with no delusions, and his thought was found 
to be logical, coherent, and goal oriented.  The veteran's 
memory was grossly intact, and his insight and judgment were 
assessed as good.  The veteran also enjoys a strong family 
relationship.  He is an active State Commander for the VFW, 
often speaking to community groups on behalf of that 
organization, demonstrating that he is able to cope with 
stressful situations.  While his PTSD interferes with 
employment to some degree, he is gainfully employed, and 
there is no indication that his panic attacks are near-
continuous, or that the episodic panic attacks affect his 
ability to function independently, appropriately, and 
effectively.

In sum, the veteran's symptoms due to PTSD are not of the 
degree contemplated by the criteria for a higher rating; they 
are more akin to those contemplated by the currently assigned 
50 percent rating.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating for the veteran's service-connected PTSD.  See 
38 C.F.R. § 4.7.

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment due exclusively to the 
veteran's service-connected disability.  Id.  

It is undisputed that the veteran's disability has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Given the lack of evidence showing unusual 
disability with respect to PTSD that is not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2002.  

Specifically regarding VA's duty to notify, the July 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) reporting the results 
of the RO's reviews, and the text of the relevant portions of 
VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
previously obtained the veteran's SMRs.  The RO obtained and 
incorporated into the record treatment records discussed 
above.  Also as noted above, the veteran was afforded VA 
examination and a hearing.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to an initial evaluation higher than 50 percent 
disabling for post-traumatic stress disorder is denied.


REMAND

The veteran was afforded a VA examination for his right 
shoulder bursitis in August 2002.  The veteran reported that 
his shoulder disability, first service connected in 1988, had 
worsened over the years.  The shoulder was operated on in 
January 2002, but no improvement was reported by the veteran.  
He reported he was unable to do any repetitive work or to 
lift anything heavy because of shoulder pain and discomfort, 
and that he was limited in what he could do with the right 
shoulder because of the pain.  

On examination, the physician noted the veteran had full 
internal and external rotation, but with discomfort; no 
crepitus was heard or palpated.  Abduction and adduction was 
limited to 135 degrees because of pain and some stiffness.  
It was difficult for the veteran to go beyond that either 
actively or passively.  There was no deformity noted, and no 
laxity, edema, or instability.  A recent X-ray was assessed 
as normal.  The examiner's impression was degenerative joint 
disease of the right shoulder with a history of one operation 
and spurring, residual pain, and decreased range of motion.  

At the May 2004 hearing before the undersigned Veterans Law 
Judge, the veteran demonstrated the range of motion of his 
right arm, which was only about half way between his side and 
shoulder level, or about 45 degrees.  Recently submitted 
evidence includes the report of a July 2004 MRI of the right 
shoulder and treatment notes from a May 2004 emergency room 
visit apparently precipitated by difficulties related to the 
veteran's right shoulder disability.  Because the latest VA 
examination is now more than two years old, and because there 
are indications that the veteran's right shoulder disability 
may have worsened since then, the Board will remand for an 
orthopedic evaluation to assess the current degree of his 
disability.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to provide a 
current assessment of the severity 
of the veteran's right shoulder 
disability.  All indicated studies, 
tests, and evaluations deemed 
necessary should be performed, and 
the results noted in the examination 
report.  Range of motion studies 
must be conducted and all functional 
losses should be identified, such as 
pain on use, weakness, 
incoordination, fatigability, etc.  
The functional losses should be 
equated to additional limitation of 
motion.  All opinions should be set 
forth in detail and explained in the 
context of the record.  The 
veteran's claims file must be made 
available to the examiner for review 
prior to the examination.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of any information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


